Citation Nr: 9922245	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that reduced the 20 percent 
disability rating assigned for the veteran's service-
connected chronic mechanical low back pain associated with 
scoliosis to noncompensable, effective from November 1, 1996.  
The 20 percent disability rating was restored, effective from 
November 1, 1996, be means of a May 1998 rating decision. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran's low back disability is manifested by low 
back pain, occasional back spasm and range of motion of 51 
degrees of flexion; 19 degrees of extension; 25 degrees of 
right lateral bending; 21 degrees of left lateral bending; 21 
degrees of right rotation; and 20 degrees of left rotation.

3.  Listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward binding in 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
and favorable lumbar spine ankylosis are not shown.



CONCLUSION OF LAW

The criteria for an increased rating for a low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran established service connection for chronic 
mechanical low back pain associated with scoliosis by means 
of a January 1986 rating decision, which assigned a 10 
percent disability rating after a review the evidence which 
included, inter alia, a VA examination report of October 1985 
and the veteran's service medical records.  By means of a May 
1995 rating action, the disability rating was increased to 20 
percent based on a review of the evidence including VA 
outpatient treatment records, hospitalization reports from 
October 1986 and October and November 1994, and a VA 
examination of March 1995.  In May 1996, the veteran was 
notified of a proposal to reduce the disability evaluation to 
noncompensable due to his failure to appear at a scheduled VA 
examination.  As the RO received no response from the 
veteran, the evaluation was reduced to noncompensable in 
August 1996 effective November 1, 1996.  Following a VA 
examination in February 1998, the disability evaluation was 
restored to 20 percent effective November 1, 1996.  The 
veteran continued to express his disagreement with the rating 
of his disability, and as the restoration of his the 20 
percent rating did not constitute a full grant of benefits, 
his appeal remains open.  
 
The veteran contends that his low back disability is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
his contentions are not supported by the evidence, and that 
an increased rating is not warranted.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  When a condition is not listed in the Schedule, 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The veteran's low back 
disability, manifested by chronic mechanical low back pain 
associated with scoliosis, can be rated under the rating code 
pertaining to lumbosacral strain as his current disability is 
located in the area of his lumbar spine and his 
symptomatology resembles that of lumbosacral strain.  Under 
Diagnostic Code 5295, a 20 percent disability rating 
contemplates muscle strain on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation is appropriate with severe 
disability as shown by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

A 20 percent rating is also appropriate with intervertebral 
disc syndrome with moderate severity manifested by recurring 
attacks (Diagnostic Code (DC) 5293) or moderate limitation of 
motion of the lumbar spine (DC 5292).  A rating greater than 
20 percent is appropriate for severe intervertebral disc 
syndrome manifested by recurrent attacks with only 
intermittent relief (DC 5293), for severe limitation of 
motion of the lumbar spine (DC 5292), or for favorable 
ankylosis of the lumbar spine (DC 5289). 

The Board recognizes that the veteran cites recurrent low 
back pain, and that VA outpatient treatment records show 
continued complaints and treatment for low back pain since 
separation from service.  However, after a review of the 
evidence, the Board finds that the criteria for an increased 
rating are not met and that the current rating in effect 
adequately reflects his current disability.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  

A March 1995 VA spine examination indicates complaints of 
similar low back pain.  There were no postural abnormalities 
and no fixed deformities upon physical examination; however, 
x-ray evidence indicated mild scoliosis.  While no muscle 
spasm is noted on the February 1998 VA examination report, 
the March 1995 examination revealed moderate spasm of the 
paraspinal muscles from the thoracic to lumbar region of the 
back.  Additionally, tenderness to palpation was noted, while 
straight leg raise was negative bilaterally.   The 
examination noted that there was no objective evidence of 
pain on motion. A diagnosis of lumbar scoliosis with lumbar 
strain was made.  

The report of the most recent VA medical examination of the 
veteran, conducted in February 1998, indicates that he could 
walk only a half mile before his back pain requires him to 
stop and rest.  He had stated that he had lost his job at a 
printing press because of frequent absenteeism due to his 
back disability.  While he complained of back pain, upon 
physical examination, there was no tenderness of the lumbar 
spine and the musculature of his back was within normal 
limits.  Examination revealed scoliosis of the lower dorsal 
spine.  X-ray evidence shows a normal lumbosacral spine with 
the exception of dextroscoliosis.  The examiner diagnosed 
chronic low back pain of an uncertain etiology with 
significant functional loss due to the veteran's subjective 
recitation of his history.

At a hearing before the undersigned Board Member held at the 
RO in June 1999, the veteran complained of an increase in 
severity of his low back pain.  He stated that he has to wear 
a brace daily due to his disability.  His back pain is 
constant throughout the day.  He stated that he was unable to 
bend over and tie his shoes; however, he is able to work 
full-time at a printing press.  While he is unable to lift 
large cases of paper, he is able to separate the work into 
smaller portions and move the large cases in smaller stacks.  
He stated that he did not participate in any physical 
recreational activities.   He also stated that he has had to 
shorten his gait and take smaller steps when walking.  

As the evidence shows muscle spasm on objective examination 
and subjective complaints of pain, a 20 percent rating under 
Diagnostic Code 5295 is appropriate.  However, a rating of 40 
percent is not appropriate as the evidence does not show 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Therefore, an increased evaluation in not 
appropriate under Diagnostic Code 5295.  

The veteran's disability can also be evaluated under 
limitation of motion. Diagnostic Code 5292.  Under Diagnostic 
Code 5292 a 20 percent evaluation contemplates moderate 
limitation of motion.  A 40 percent evaluation contemplates 
severe limitation of motion.  The most recent VA spine 
examination of February 1998, shows range of motion as 
follows: 51 degrees of flexion; 19 degrees of extension; 25 
degrees of right lateral bending; 21 degrees of left lateral 
bending; 21 degrees of right rotation; and 20 degrees of left 
rotation.  The March 1995 VA examination yielded results of 
85 degrees of flexion; 20 degrees of backward extension; 25 
degrees of right lateral flexion; 25 degrees of left lateral 
flexion; 25 degrees of right rotation; and 35 degrees of left 
rotation.  Accordingly, based on the observed ranges of 
motion, the Board is of the opinion that the observed range 
of motion is indicative of moderate rather than severe 
limitation.  Therefore, an increased evaluated based on DC 
5292 is not appropriate.

Additionally, the evidence does not show favorable ankylosis 
of the lumbar spine.  His range of motion does not show 
ankylosis, nor does the evidence indicate a diagnosis of 
ankylosis of the lumbar spine.  Thus, an increased rating 
under DC 5289 is not warranted.  Similarly, the evidence does 
not show that he has intervertebral disc syndrome.  On the 
contrary, x-ray evidence indicates that his lumbar spine is 
negative for any deformity or disability other than his 
scoliosis.  Accordingly, an increased rating under Diagnostic 
Code 5293 is not warranted.  

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1998); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
he was found to have significant functional impairment on his 
latest VA examination, he was able to walk for a half mile 
before experiencing pain and he receives relief from a back 
corset.  Additionally, at a hearing before the undersigned 
Board Member at the RO in June 1999, the veteran stated that 
he is currently employed as the head printer at a printing 
press.  Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's low back 
disability is sufficiently compensated by the 20 percent 
rating currently in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a low back 
disability as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (1998).



ORDER

Entitlement to an increased rating for a low back disability 
is denied.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

